                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:20-CV-00246-KDB-DCK
 SARAH KOONE,

                  Plaintiff,

    v.                                                             ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,

                  Defendant.


          THIS MATTER is before the Court on Defendant’s Consent Motion to Remand to Social

Security Administration. (Doc. No. 7). Defendant, Andrew Saul, Commissioner of Social Security,

has moved this Court, pursuant to sentence six of 42 U.S.C. § 405(g), to remand this case for

further administrative proceedings. Plaintiff's attorney does not oppose the Defendant’s Motion

for Remand.

          Pursuant to the power of this Court to remand a case to the Commissioner of Social Security

under sentence six of 42 U.S.C. § 405(g), this matter is hereby REMANDED for further

proceedings under sentence six of 42 U.S.C § 405(g). See Melkonyan v. Sullivan, 501 U.S. 89

(1991).

          SO ORDERED.

                                   Signed: November 16, 2020




          Case 1:20-cv-00246-KDB-DCK Document 8 Filed 11/16/20 Page 1 of 1
